Citation Nr: 0712873	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-08 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
disabling for diabetes mellitus Type II.

2.  Service connection for peripheral neuropathy of the upper 
extremities.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO, in pertinent part, 
awarded service connection for diabetes associated with 
herbicide exposure and assigned a 20 percent rating effective 
July 2001.   

The claim was previously before the Board in November 2005.  
At that time, the matter was remanded for further 
development.  The claim is now ready for appellate 
disposition.

The Board notes that a November 2002 rating decision denied 
service connection for left ear hearing loss, tinnitus, and 
bilateral peripheral neuropathy of the lower extremities.  
The veteran appealed the decision and a statement of the case 
(SOC) was issued in May 2003.  The veteran did not file a 
substantive appeal within the time allotted and as such, the 
appeal period has expired.  38 C.F.R. § 20.302(b) (2006).   

It appears a claim of entitlement to service connection for 
bilateral peripheral neuropathy of the upper extremities was 
adjudicated in February 2006; however, a copy of the rating 
decision has not been associated with the claims file.  The 
veteran indicated in a March 2006 VA Form 21-4138, that he 
was filing a "formal notice of disagreement (NOD)" with the 
denial.  An SOC does not appear to have been issued.  
Therefore, the Board must remand the claim for the issuance 
of an SOC to the veteran.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

In February 2007 the veteran submitted a laboratory report in 
support of his claim for service connection for peripheral 
neuropathy.  He did not waive RO consideration of this 
document.  

The veteran has also raised a claim for service connection 
for arthritis as secondary to diabetes mellitus.  Such matter 
is referred to the RO for appropriate action.

The issue of service connection for bilateral upper extremity 
peripheral neuropathy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's diabetes mellitus Type II has not required 
insulin and a regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent disabling for diabetes mellitus Type II have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.119, Diagnostic Code 7913 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his service connection claim 
in July 2001.  In a October 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the original claim for service 
connection for diabetes mellitus, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence 

The October 2001 VCAA notice was properly tailored to the 
application for service-connected benefits.  The RO awarded 
service connection for diabetes mellitus associated with 
herbicide exposure in the January 2002 rating decision and 
assigned a 20 percent rating effective July 2001.  The 
veteran filed an NOD in March 2002 with regard to the initial 
rating assigned.  Thereafter, the RO issued an additional 
VCAA letter in June 2002, which set out the evidence 
necessary for an increased rating.  The veteran responded in 
June 2002 that he had no additional evidence to submit in 
support of his claim.  The claim was then readjudicated in 
the February 2003 SOC.

An additional VCAA letter was sent in September 2004.  The RO 
issued a November 2004 rating decision, which continued the 
20 percent rating for diabetes mellitus Type II.  In November 
2005, the claim was remanded by the Board for further 
development and adjudication.  Upon remand, an additional 
VCAA letter was sent in November 2005.  The veteran was 
further notified to submit any additional evidence in his 
possession that pertained to his increased rating claim.  The 
veteran responded in March 2006 that he had further 
information or evidence to give VA to substantiate his claim. 

In March 2006, the veteran was notified in accordance with 
Dingess how disability ratings and effective dates were 
assigned for his diabetes mellitus, and the types of evidence 
to establish such.  The veteran responsed in June 2006 that 
he had no further information or evidence to submit in 
support of his appeal and asked that the case be returned to 
the Board for further appellate consideration.  The case was 
last adjudicated in August 2006.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the following: the 
veteran's service personnel and medical records; VA 
outpatient treatment records; VA examination reports; and 
private medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for a higher 
initial rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; his 
service medical and personnel records; VA outpatient 
treatment records; and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter the Board notes that the veteran 
receives a separate rating for peripheral neuropathy of the 
lower extremities.  Thus, any symptomatology related to that 
disorder cannot be considered in the assignment of the rating 
for diabetes mellitus.  See 38 C.F.R. § 4.14 (the evaluation 
of the same disability under various diagnoses is to be 
avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran contends that his service-connected diabetes 
mellitus warrants an initial rating in excess of 20 percent 
disabling due to such symptoms as restricted diet, occasional 
shakiness, and side effects from the medication used to 
control his diabetes, including swelling of the legs, stomach 
cramps, and fatigue.

Service connection for diabetes mellitus was awarded in a 
January 2002 rating decision.  The RO assigned a 20 percent 
rating effective July 2001.  The veteran is appealing the 
original assignment of the 20 percent rating.  As such, the 
severity of the disability at issue shall be considered from 
the initial assignment of the disability rating to the 
present time.  See Fenderson, 12 Vet. App. at 126. 

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this code section, a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or hypoglycemic agent and restricted diet.  
38 C.F.R. § 4.119.

A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensated if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would not be 
compensated if separately evaluated.  Id.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's diabetes mellitus more closely 
approximates the criteria for the current 20 percent rating.  
In this regard, records from Sentinel Health Partners dated 
in September 2000 show treatment providers felt the veteran 
was unlikely to ever need insulin to control his diabetes.  
In October 2000, the veteran was trying to make dietary 
changes.  In July 2001, the veteran was prescribed Avandia 4 
milligrams a day.  His diabetes was found to be under fair 
control.  There was no evidence of diabetic retinopathy, 
nephropathy, or neuropathy.  The findings were identical in 
February 2002.

In April 2002, while records from Sentinel Health Partners 
show the veteran's diabetes was in poor control, he was still 
non-insulin dependent.  An entry from Dr. RAB in April 2002 
indicated the veteran complained of burning and stinging in 
his feet.  The doctor explained that burning in the feet of 
diabetics was usually caused by a problem with the 
innervation of, or the blood flow to the feet, both of which 
could be addressed with medication if the veteran had his 
blood sugar under good control.  He also indicated that 
another possible cause was poor biomechanical control, which 
could be found in anyone and could be addressed with an 
orthotic device.

Report of VA examination in June 2002 reveals the veteran 
complained of occasional episodes of shakiness and 
diaphoresis.  He indicated these symptoms resolved when he 
had glucose intake.  The veteran reported seeing his diabetic 
care provider approximately every three to six months.  
Physical examination showed no evidence of diabetic 
retinopathy or breakdown or ulceration to his feet.  Diabetes 
was found to be under fair control with fasting blood glucose 
running in the 150s to 160s.  

Records from Dr. JCK indicate the veteran's diabetes was in 
poor control in September 2003; however, in January 2004, the 
veteran's diabetes was in very good control and in August 
2004, he had no complaints.  There was no indication the 
veteran was prescribed insulin or had his activities 
restricted.

Upon VA examination in September 2004, the veteran denied 
hospitalizations for diabetic ketoacidosis or hypoglycemic 
reactions.  The veteran reported being on a restricted diet.  
He denied any weight changes in the past year.  While he 
endorsed erectile dysfunction for the past two years, he 
denied any history of stroke, myocardial infarction, renal 
complications, or visual disturbances other than mild 
refractory error requiring corrective lenses.  The veteran 
followed up with his primary care provider approximately once 
every three months.  The veteran was on the following 
hyperglycemic regimens: Rosiglitazone 8 milligrams by mouth 
per day and combination glyburide and metformin 5 mg/500 mg 
respectively, two pills by mouth two times per day.  Some 
early peripheral neuropathic changes were found consistent 
with that expected with diabetic sensory polyneuropathy; 
however, the veteran did not appear to suffer any significant 
functional impairment associated with this condition.

VA outpatient treatment records dated between 2003 and 2006 
indicate the veteran was told to exercise regularly and limit 
his portion sizes.  Specifically, in November 2003, December 
2003, October 2004, November 2004, January 2005, April 2005, 
June 2005, and October 2005, he was counselled about the 
importance of exercise.  In January 2004, the veteran was 
noted to have diet restrictions.  An entry dated in October 
2005 shows the veteran was told to tighten up on his diet.  

Records from Sentinel Health Partners revealed the veteran's 
diabetes ranged from excellent control in September 2005 to 
poor control in December 2005.  VA outpatient treatment 
records dated in May 2006 indicated the veteran's diabetes 
was under fair control.  The veteran was advised to exercise.    

While a 20 percent rating is warranted, there is no evidence 
of record to support an increase to 40 percent disabling.  
There has been no objective manifestation of diabetes 
mellitus requiring the avoidance of strenuous occupational 
and recreational activities.  38 C.F.R. § 4.119.  In fact, he 
is being advised to exercise.  Moreover, the records do not 
show that he sees a diabetic care provider twice a month or 
more, or has been hospitalized for ketoacidosis or 
hypoglycemic reactions.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 20 
percent disability rating which has been assigned.  See 
Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected diabetes mellitus 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's diabetes mellitus has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The assigned 20 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his diabetes mellitus Type II.  Therefore, in the absence 
of such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to an initial rating in excess of 20 percent 
disabling for diabetes mellitus Type II is denied.




REMAND

As noted in the Introduction, it appears a claim for 
entitlement to service connection for bilateral peripheral 
neuropathy of the upper extremities was adjudicated in 
February 2006; however, the rating decision has not been 
associated with the claims folder.  In a March 2006 VA Form 
21-4138, the veteran indicated that he was filing a formal 
NOD with respect to the letter dated February 7, 2006, 
denying service connection for bilateral peripheral 
neuropathy of the upper extremities.  It does not appear that 
an SOC has been issued.  

Since it appears there has been an initial RO adjudication of 
the claim and a NOD as to its denial, the veteran is entitled 
to an SOC, and the current lack of an SOC with respect to the 
service connection claim is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2006); see also Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the SOC, the claim should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

If a claim for peripheral neuropathy of the 
upper extremities has, in fact, been 
adjudicated by the RO and the NOD is 
timely, the RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on the issue of 
service connection for bilateral peripheral 
neuropathy of the upper extremities 
(apparently adjudicated by the RO in 
February 2006) by filing a timely 
substantive appeal (if he so desires).

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


